Citation Nr: 0106323	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-01 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active recognized guerilla service from 
October 1944 to April 1945 and regular service with the 
Commonwealth Army of the Philippines from April 1945 to June 
1945.

The Board of Veterans Appeals (Board) has preliminarily 
reviewed the issue on appeal and notes initially that in 
February 1995, the veteran's widow (widow) filed a claim for 
service connection for cause of death.  The Board notes that 
the widow named neither the appellant nor any of the 
veteran's other children on her application for dependency 
and indemnity compensation (DIC) benefits.  The Board also 
notes that the widow declared that all of the veteran's 
children were already married.  A rating decision was issued 
in March 1995, which denied her claim on the basis that it 
was not well grounded.  The widow filed a notice of 
disagreement in April 1995.  The regional office (RO) issued 
a statement of the case in June 1995.  The widow filed a 
substantive appeal dated and received in July 1995, several 
weeks before her death in August 1995.  The Board finds that 
the death of the widow has rendered her claim moot and 
therefore, the Board no longer has jurisdiction over her 
claim.  Erro v. Brown, 8 Vet. App. 500 (1996); See also Smith 
v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. 
App. 42 (1994); Zevalkink v. Brown, 6 Vet. App. 483 (1994).


REMAND

Having received no notice of the widow's death until January 
1997, the RO continued to process her claim.   The RO 
addressed a letter to the widow in September 1996, requesting 
detailed information on three of the veteran's health care 
providers.  The Board notes that the RO received a response 
by some unknown party who had signed the document in October 
1996, purporting to be the widow.  The Board further notes 
that this document was signed and dated on October 6, 1996, 
some 16 months after her death.  Still unaware of the widow's 
death, the RO continued to adjudicate the claim based on 
information provided in the October 1996 correspondence.  The 
RO subsequently issued a rating decision and Supplemental 
Statement of the Case (SSOC) in February 1997.  The 
appellant's guardian (hereafter the guardian) wrote a letter 
to the RO in December 1996, indicating that the widow had 
died.  The guardian declared, "I do hereby continue the 
claim of [the widow]."  He also indicated that he was filing 
a new claim on behalf of the veteran's totally disabled child 
and requested that both claims be adjudicated based on 
"evidences on file." 

The RO denied the appellant's claim to service connection for 
cause of death and accrued benefits in March 1998, citing the 
previous denial of the widow's claim.  No determination as to 
the appellant's "helpless child" status was made at that 
time.  The guardian filed a notice of disagreement in April 
1998.  The RO then turned their attention to the appellant's 
status, requesting that the guardian provide proof of the 
appellant's marital status and disability.  The RO determined 
that the appellant was permanently incapable of self-support 
in its rating decision of June 1999, but stated by cover 
letter that the claim was still denied because service 
connection for cause of death was not established.  The 
guardian filed a notice of disagreement in July 1999.  The RO 
issued a Statement of the Case (SOC) in November 1999, which 
acknowledged the appellant's helpless child status, but 
denied the claim, finding that service connection for cause 
of death was not well grounded.  The guardian filed a 
substantive appeal in January 1999.  The RO issued another 
rating decision and SSOC in May 2000, finding that the claim 
for accrued benefits was not timely filed and that service 
connection for cause of death was not well grounded.

The Board notes that in February 2000 the RO recognized that 
the appellant had not been advised of all of the evidence 
that was needed to substantiate his claim to service 
connection for cause of death.  While the Board appreciates 
the RO's efforts to properly notify the appellant of such and 
give him an opportunity to submit the necessary evidence, in 
light of the new legislative changes set forth below the 
Board finds that additional advisement must be made to assist 
the appellant in the development of his claim.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereafter VCAA) contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The VCAA eliminated the obligation of the claimant to 
initially come forward with a well-grounded claim.  It also 
contains very detailed notice provisions that may not have 
been met in this case.  More specifically, the obligations 
identified under items (1) through (4) below require that VA 
notify the claimant in the event of an incomplete 
application; provide notice of the required information and 
evidence not previously provided that is necessary to 
substantiate the claim; indicate which part of the 
information and evidence is to be provided by the claimant 
and which the VA will make an effort to obtain; and make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Here, while 
the RO pursued specific evidence to establish the appellant's 
relationship to the veteran and the appellant's disability, 
the Board finds that under the VCAA the RO may not have 
provided sufficient notice to the appellant as to what type 
of evidence is necessary to substantiate the service 
connection for cause of death claim and an explanation of the 
obligations of VA and the claimant to obtain such evidence.   
The February 2000 communication appears to place the entire 
burden upon the claimant to supply evidence to establish a 
"well grounded claim."  Since the VCAA has eliminated the 
requirement that the claimant first come forward with a 
"well grounded claim," the Board does not find the notice 
comports with the recent legislative change.  

Further, the basis for the most recent denial of the claim is 
that it is not well grounded.  Since this legal standard has 
been eliminated by the recent legislative change, on remand 
the RO will also have an opportunity to clarify the basis for 
its determination.  

The RO also is requested to provide the appellant with the 
legal basis as to why the RO's June 1999 determination that 
acknowledged the appellant's helpless child status did not 
confer entitlement to monetary benefits.

The salient features of the new statutory provisions (and 
where they will be codified in title 38 United States Code) 
may be summarized as imposing the following obligations on 
the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters that the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2. The RO should request from the 
guardian proof of guardianship for the 
appellant or a power of attorney to act 
on the appellant's behalf.

3. The RO should provide notice to the 
appellant of the type of evidence 
necessary to substantiate his claim, and 
the evidence the RO will make an effort 
to obtain on his behalf.  

4.  The RO should also provide and 
explain to the appellant the legal 
authority upon which it relies to deny 
the appellant benefits in light of his 
"helpless child" status.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
cause of death in light of the recent 
legislative changes.

6.  Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




